 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-16-00960-001-TUC-JGZ (DTF)
10                  Plaintiff,                         ORDER
11   v.
12   Oscar Lopez-Magallon,
13                  Defendant.
14
15
16          Pending before the Court is Magistrate Judge Ferraro’s Report and
17   Recommendation (R&R) recommending that the District Court deny Defendant’s Motion
18   to Dismiss the Indictment. (Doc. 81.) Defendant has filed an objection to the Magistrate
19   Judge’s legal conclusions and asks that this Court conduct an independent review of the
20   issue and dismiss the indictment. (Doc. 84.) After considering the R&R and the arguments
21   raised in Defendant’s objection and original motion to dismiss, the Court will adopt Judge
22   Ferraro’s R&R.
23                                  STANDARD OF REVIEW
24          When reviewing a Magistrate Judge's Report and Recommendation, this Court
25   “shall make a de novo determination of those portions of the report . . . to which objection
26   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
27   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
28   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley Unified
 1   Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)). Failure to object to a Magistrate Judge's
 2   recommendation relieves the Court of conducting de novo review of the Magistrate Judge's
 3   factual findings; the Court then may decide the dispositive motion on the applicable law.
 4   Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979) (citing Campbell v. United States
 5   Dist. Ct., 501 F.2d 196 (9th Cir. 1974)).
 6                                         DISCUSSION
 7          On April 20, 2016, Defendant Oscar Lopez-Magallon was charged with illegal
 8   reentry of a removed alien in violation of 8 U.S.C. 1326(a) and (b)(2). (Doc. 1.) A few
 9   days later, on April 25, the court appointed Mark Williman to represent Defendant. (Doc.
10   3.) Counsel represented Defendant at a bench trial on January 10, 2017, and Defendant
11   was found guilty. (Doc. 32.) On September 27, 2018, however, the Ninth Circuit reversed
12   Defendant’s conviction, holding that the stipulated admission of his own attorney’s
13   testimonial statements against him and the Government’s comments on, as well as the
14   inferences drawn by the district court from Defendant’s post-Miranda silence, violated his
15   Sixth Amendment Confrontation Clause rights and Fifth Amendment right against self-
16   incrimination. United States v. Lopez-Magallon, 738 Fed. Appx. 577 (9th Cir. 2018); (Doc.
17   56.) The Ninth Circuit remanded the case for a new trial and instructed that a new district
18   court judge be appointed should Defendant elect to proceed again with a bench trial, in
19   order to avoid any residual prejudice stemming from the erroneously admitted evidence in
20   the first trial. Id. at 578. On March 26, 2019, Defendant, represented by new counsel, filed
21   a Motion to Dismiss the Indictment. (Doc. 72.)
22          Defendant argues that this Court should dismiss the indictment against him with
23   prejudice because Defendant’s initial trial counsel, Mr. Williman, was so ineffective as to
24   now render it impossible for Defendant to present a viable duress defense. Defendant
25   argues that under United States v. Morrison, 449 U.S. 361 (1981), the Court may dismiss
26   an indictment where a Defendant’s Sixth Amendment right to counsel is violated and
27   “demonstrable prejudice” results. The Court agrees with Magistrate Judge Ferraro that
28   regardless of the Court’s authority to dismiss the indictment, Defendant has not sufficiently


                                                 -2-
 1   demonstrated that he is prejudiced by his counsel’s prior ineffectiveness.
 2          The relevant facts are discussed in the R&R. In short, Defendant claims that on
 3   April 18, 2016, after completing a day of melon picking, Daniel Flores and an associate
 4   arrived in an SUV, slammed the butt of a gun into Defendant’s leg, and forced Defendant
 5   and his co-worker into the car. Defendant and his co-worker were transported to the border
 6   along with three other fearful passengers, and upon arriving, Defendant was beaten and hit
 7   with a gun until he agreed to carry a bag of marijuana across the border for a cartel. Daniel
 8   Flores then led Defendant and four others across the border until they reached a site where
 9   they could hide their marijuana packs in a brush. Defendant and Flores were detained
10   shortly thereafter, while the other members of the group fled.
11          Defendant argues that he is now prejudiced by counsel’s failure to document his
12   injuries sustained at the hands of Daniel Flores, counsel’s failure to designate Flores as a
13   material witness or to track down any other members of the caravan, counsel’s failure to
14   preserve his investigative files, and the errors made that resulted in the Ninth Circuit
15   reversing Defendant’s first conviction.
16          As to the injuries Defendant alleges to have sustained, it is unclear from the record
17   whether counsel was ever even aware that Defendant was injured. The injuries allegedly
18   occurred on or around April 18, 2016, and counsel did not visit Defendant until May 30,
19   2016—a full month later, when the injuries might have already healed.1 Counsel’s
20   declaration, submitted in support of Defendant’s Motion to Dismiss, states only that he
21   “did not document [Defendant’s] injuries,” but does not acknowledge whether counsel
22   knew the injuries were there. Defendant likewise does not state that he informed counsel
23   of his injuries, or state that there are no other witnesses beyond his counsel who might have
24   been able to corroborate his injuries.
25          With regard to failing to designate Mr. Flores as a material witness, it is unclear,
26   without knowing when Mr. Flores was deported or when Defendant elected to pursue a
27
28          1
             Mr. Williman also appeared on behalf of the Defendant at his detention hearing on
     April 25, 2016. This representation is not referenced in Defendant’s motion.

                                                 -3-
 1   duress defense,2 whether it would have been possible for counsel to do so. Moreover, it is
 2   unclear whether it would have been advantageous for counsel to so. Counsel’s declaration
 3   states that he “did not attempt to designate Daniel Flores, or the other members of the
 4   caravan, as material witnesses,” but says nothing about the decision making behind this
 5   inaction. As the Government notes, Defendant can only speculate as to what Mr. Flores’s
 6   testimony would have been, and more significantly, Defendant fails to offer an explanation
 7   as to how or why Flores might have chosen to incriminate himself by corroborating
 8   Defendant’s statement of the case. With regards to the other members of the caravan, it is
 9   unclear that any of them were ever apprehended or how, if they were not, counsel would
10   have gone about identifying and then locating them. And although unfortunate that counsel
11   can no longer locate his case files, and inconsistent with best practices, aside from the
12   unidentified or inaccessible witnesses already described, Defendant does not explain what
13   might have been contained in these files that is no longer accessible. Counsel’s declaration
14   provides no further illumination as to what might have been lost.
15          Finally, as stated by Magistrate Judge Ferraro, the errors made by counsel in the
16   first bench trial were remedied when the Ninth Circuit reversed Defendant’s first
17   conviction. To the extent that the Government attempts to introduce evidence already
18   deemed inadmissible by the Ninth Circuit into this proceeding, as Defendant has suggested
19   the Government might do, Defendant will have the opportunity to make an objection.
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27
28          2
              Defendant states he wanted to tell agents about Daniel Flores, and the location of
     the drugs and guns, but he feared for his family’s safety. (Doc. 72, p. 3.)

                                                -4-
 1         In sum, Defendant has not demonstrated such prejudice as to warrant the remedy he
 2   now seeks. Accordingly,
 3         IT IS ORDERED that the Report and Recommendation (Doc. 81) is ADOPTED.
 4         Dated this 11th day of June, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -5-
